Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s response filed on February 8, 2022. 
Claims 5, 7-10, 15-19 are canceled and claims 1-4, 6 and 11-14 remain pending. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,749,146 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Recapture
	In response to the cancellation of claims 8-10, the Examiner withdraws the previous rejection to the claims under impermissible recapture.


112 Rejections
	In response to the amendment to claim 4 with respect to “operating a software AP mode”, the Examiner withdraws the previous rejection since it overcomes the issue set forth in the previous office action. 
	In response to the amendment to claim 13 to change its dependency, the Examiner withdraws the previous rejection since the amendment overcomes the lack of antecedent basis issue set forth therein. 

 Claim Rejections under §102 and §103
	With respect to claims 1-3, the Applicant argues that the claim as amended recites “wherein electronic device transmits information for registration of the electronic device to the server through the proxy, and wherein the information for registration of the electronic device includes information for user account registered in the server and information for the electronic device”. 
	The Applicant states that in the present application, the electronic device directly transmits the information for registration of the electronic device to the server via the proxy, but in Kim, the controller device transmits a device registration request message to register the device information.  The Applicant states that in Kim, the controller device is different from the home device. 
	The Examiner notes that in view of the below new ground of rejection which was necessitated by the Applicant’s amendment, the Applicant’s arguments are moot. 
	With respect to claim 4, the Applicant states that the claim recites the feature (1) providing the information for the user account and information for the electronic device included in information for registration of the electronic device into the proxy” and feature (2) “wherein proxy transmits the information for the registration of the electronic device to the server”.  
	The Applicant states that in claim 4 of the present application, the electronic device provides the information for the user account and information for the electronic device included in information for registration of the electronic device to the proxy. The proxy is distinct from the AP home appliance. Also, 
	The Applicant states that Ha merely describes that the terminal transmits the WiFi setup information to AP home Appliance and in paragraph [0040], Ha ‘081 mentions that the SSID information and the user information received from the web page is transmitted to a server. 
	The Examiner respectfully disagrees. Ha ‘081 teaches user information including SSID information can be used to setup registration of a home appliance. See also paragraph [0035] which discloses the laundry machine (electronic device) receives user information and user AP information for transmitting the information to the server to register the laundry machine to the server. 
The Examiner acknowledges that in paragraph [0035], as an alternative, the information may be transmitted to a user site to register the laundry machine to the server. However, Ha ‘081 discloses that the home appliance can directly go to the server (server or the user site), thus, the Examiner does not find the Applicant’s arguments persuasive. 
 See also figure 2 where the Home Appliance connects to the server via the AP (i.e. proxy).  Thus, any information being transmitted from the Home Appliance to the server is first sent to the AP (proxy) prior to transmission to the server. 
	With respect to claim 11, the Applicant states that Kim describes the home gateway executes a search procedure for a new device around the home gateway and although the home gateway registers a home device, Kim does not disclose the receiving registration information from the proxy in feature 1. 
The Applicant states Kim fails to disclose or suggest the feature “wherein the electronic device receives information for connection of a proxy from a terminal when the electronic device operates as soft AP mode, and connects into the proxy using the information for connection, wherein the proxy receives the registration information of the electronic device from the electronic device, and wherein the registration information of the electronic device includes information for account of the user registered in the server and information for the electronic device recited in claim 11. 



Response to Amendments
The amendment filed February 8, 2022 proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  
In accordance with 37 C.F.R. 1.173(d), the Examiner notes that the amendments are not made relative to the original patent claims. 
For example, claim 1 is missing “home” network server.  There is no indication that the Applicant removed this limitation and therefore, the amendment was not made relative to the original patent claims. Other instances of amendments not made relative to the original patent claims include not including underlining for “performed by a terminal” in the preamble to claim 1, and claim 4 reciting within the brackets “The method of claim 4” whereas the original claim recites “The method of claim 3”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that in the amended portion of claim 1, the claim recites “wherein electronic device transmit information” and “for user account registered in the server”. In is not clear as to whether 
The Examiner notes that this same issue is present in claim 2 which recites “and terminal connects”. 
In addition, in claim 1, the newly amended portion recites “through the proxy”. The Examiner notes that in the previous connecting step, the step recites “connecting the proxy using the information for connection of a proxy”.  The Examiner requests clarification as to whether the proxy in the first wherein clause is the same proxy as previously recited proxy given the fact that the connecting step recites “the proxy” and “a proxy” after the recitation of “the proxy”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US Patent Pub. 2014/0040444 in view of  Kim et al. US Patent Pub. 2015/0089624.
Regarding claim 1:
	A method of providing a network service performed by a terminal, the method comprising:
	Lee discloses a smart terminal which can perform a configuration of the installation of an apparatus (e.g. home appliance) via a network connection to a server. See the abstract and paragraphs [0056] and [0089]. 
 	creating a user account in a server;
	As disclosed in paragraph [0068], using the terminal, a user can register with the external management server. See paragraph [0062] which discloses that the user may connect to the network, and register the apparatus (electronic device) to the corresponding server. See also paragraph [0069] which discloses that the user may register the user and/or service.  Thus, since the user is registered, the Examiner determines that a user account is created in the server. See also paragraph [0080].
	connecting an electronic device using an SSID (Service Set Identifier), when1 the electronic device operates in a software AP mode;
In paragraph [0021], Lee discloses setting for connecting the apparatus to the network may include performing the setting for connecting the apparatus to an IP based network. In paragraph [0025], Lee states that the connecting of the apparatus to the network includes connecting the apparatus to an access point. See also paragraph [0058] and paragraph [0089]
Although, Lee discloses connecting an electronic device (apparatus), Lee does not specifically disclose connecting an electronic device using a SSID. The Examiner notes that it would have been obvious if not inherent that Lee would use a SSID since Lee discloses of using an access point and where the device includes a WiFi function (see paragraphs [0013] and [0058]) and thus one of ordinary skill in 
Nonetheless, Kim discloses a method of connecting a home appliance and the use of an account server which manager the account for the user of a controller device and home appliance (See Figure 1 and the abstract).  As set forth in paragraph [0045], Kim discloses a controller device collects information including SSID which is issued for connecting with the home device 150 that is operating as a soft AP. In addition, as set forth in paragraph [0032], the home device supports a soft AP mode in which the device operates as an AP.  See also paragraph [0046]
Therefore, it would have been obvious to a person of ordinary skill in the art to connect using SSID information as suggested by Kim. The Examiner determines that since Lee already discloses of the home appliance communicating via Wi-Fi (paragraph [0058]) this would have suggested to one of ordinary skill in the art that the home appliance would connect using SSID.  In addition, in paragraph  [0022], the apparatus is provided with network setting information for connecting the apparatus to an access point (see paragraph [0022]). Thus, using SSID would have been predictable to one of ordinary skill in the art within the scope of the teachings of Lee. 
	providing (i) information for connection of a proxy and (ii) information for the user account generated in the server, after the connection to the electronic device;
	Lee discloses that when connecting to the electronic device (apparatus), “the information” is transmitted to the apparatus after connection (see paragraph [0031]).  In addition, in paragraph [0022], the apparatus is provided with network setting information for connecting the apparatus to an access point (see paragraph [0022]).   See also paragraph [0029] which discloses the apparatus receiving registration information which indicates the apparatus is registered in the management server (as set forth above and in paragraph [0062], the user, using the terminal, can register the apparatus in the server). 
In addition, as set forth above with respect to Kim, it would have been obvious to one of ordinary skill in the art that the information can include information such as SSID information for connection of a 
connecting the proxy using the information for connection of a proxy. 
See paragraph [0022 and 0025] which discloses the electronic device connecting to the proxy (i.e. access point).  See also paragraphs [0056-0058]
	wherein electronic device transmits information for registration of the electronic device to the server through the proxy,
	As set forth in paragraph [0068], the apparatus (electronic device) connects to the access point (proxy) and then to the external management server over the Internet in order to register the apparatus. 
	wherein the information for the registration of the electronic device includes information for user account registered in the server and information for the electronic device. 
	As disclosed in paragraph [0031], before the transmitting of the information, the terminal connects to the management server based on a code displayed on the apparatus and downloads an application for controlling the initial configuration of the apparatus. Thereafter, information is transmitted to the apparatus. See also paragraph [0077] which discloses the smart terminal acquiring information needed for the initial configuration of the apparatus from the external management server. 
	Thus, the information includes information for the electronic device as well as information for user account since the apparatus and user is registered at the server using the information that was initially received from the server. See paragraph [0080]
	
Regarding claim 2: 
The method of claim 1, wherein the electronic device and terminal connects to the proxy using the information for connection of the proxy. 
	See Figure 3 which shows both the apparatus (electronic device) and the smart terminal connecting to the proxy 311. See also paragraph [0076] which discloses how the devices exchange information needed for initial configuration including access to the access point (proxy)


Regarding claim 3: 
The method of claim 1, wherein the proxy registers the electronic device in the proxy and registers the electronic device in the server by transmitting information for registration of the electronic device into the server; wherein the information for registration of the electronic device includes information for the user account generated in the server and information for the electronic device.
See paragraph [0068] which discloses the registration of the apparatus via the access point (i.e. proxy) to the external management server. 
As disclosed in paragraph [0031], before the transmitting of the information, the terminal connects to the management server based on a code displayed on the apparatus and downloads an application for controlling the initial configuration of the apparatus. Thereafter, information is transmitted to the apparatus. See also paragraph [0077] which discloses the smart terminal acquiring information needed for the initial configuration of the apparatus from the external management server. 
		
Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. US Patent Pub. 2013/0173811 in view of Ha US Patent Pub. 2014/0156081 (hereinafter Ha ‘081)
Regarding claim 4:
A method of providing a network service performed by an electronic device, the method 
comprising:
	As set forth in the abstract Ha disclose a network system of a home appliance configured to set up a network of the home appliance by using a terminal. 
operating a software AP mode;
See paragraph [0060] which discloses a home appliance (electronic device) is converted into an AP mode. In paragraph [0035], Ha discloses the home appliance is converted into an AP such that the terminal can connect to the AP home appliance. 
receiving information for connection of a proxy and information for a user account generated in a server from a terminal connected based on information for connection of the electronic device, when2 the electronic device operates in the software AP mode;
As further disclosed in paragraph [0060-0061], when the terminal is AP connected to the home appliance, information stored in the terminal is sent to the home appliance. 
Ha does not specifically disclose that the information includes information for a user account generated in a server. 
Ha ‘081 discloses a terminal registering with a server. As set forth in paragraph [0039], by using an external terminal, user information including SSID information can be used to setup registration of a home appliance at the server. As disclosed in paragraph [0035], the home appliance receives user information registered to a user site (as explained in paragraph [0040], the user site can be used when communicating to the server by the terminal). Ha ‘081 also teaches the home appliance (electronic device) operating in a setting mode (i.e. software AP mode) as set forth in paragraph [0041]. See also claim 1 of Ha ‘081 which discloses the electronic device receives SSID information and user information for registration. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include information that was generated in a server for a terminal, as disclosed by Ha ‘081.  As disclosed by Ha ‘081 the information includes SSID information of an AP and user information used for registration (paragraph [0041]. The Examiner notes that Ha is also directed to having the electronic 
connecting to the proxy using the information for connection of a proxy 
In paragraph [0063], Ha discloses the home appliance, in response to receiving the information, connects to the AP (proxy) 40. The information includes SSID, an authentication method, encryption method, and authentication key. See also paragraph [0070] and Figure 1. 
providing the information for the user account and information for the electronic device 
into the proxy. 
As set forth above, in paragraph [0060], when the terminal is AP connected to the home appliance, information stored in the terminal is sent to the home appliance. 
In addition, Ha ‘081 user information including SSID information can be used to setup registration of a home appliance. See also paragraph [0035] which discloses the laundry machine (electronic device) receives user information and user AP information for transmitting the information to the server to register the laundry machine to the server.  As shown in Figure 2, the Home Appliance connects to the server via the AP (i.e. proxy).  Thus, any information being transmitted from the Home Appliance to the server is first sent to the AP (proxy) prior to transmission to the server. 
In Paragraph [0162], Ha ‘081 discloses that the AP transmit port information the home appliance. Ha ‘081 also says that the home appliance may also transmit the information through the AP.  Thus, Ha ‘081 makes it clear that the AP (proxy) can receive information from the home appliance (electronic device) and can transmit that information to the server. 
wherein the proxy transmits the information for the registration of the electronic device to the server. 
As set forth above, Ha ‘081 discloses that it was known for the AP (i.e. proxy) to transmit the information to the server. See paragraph [0162].


Regarding claim 6:
The method of claim 4, wherein the terminal generates the user account in the server using an application.
	See paragraph [0091] which discloses the use of an APP in the terminal.  Furthermore, Ha ‘081 also disclose the use of an APP to communicate with the server paragraph [0091].

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Pub. 2014/0218517 in view of Lee et al. US Patent Pub. 2014/0040444 and further in view of Ha US Patent Pub. 2014/0156081 (hereinafter Ha ‘081).
Regarding claim 11:
A method of providing a network service performed by a terminal, the method comprising: 
As set forth in the abstract, Kim is directed to a home monitoring method and apparatus and using a mobile terminal for remote monitoring. . 
creating a user account; 
As set forth in paragraph [0087-0088], the mobile terminal requests registration with the home gateway (step 808).  See also paragraph [0086] which discloses that registration includes login ID and password and thus a user account is present. 
receiving registration information for registration of an electronic device from a proxy; 

registering the electronic device; 
As set forth in step 705, the home device (electronic device) is registered. See paragraph [0080]
transmitting a message regarding the registration of the electronic device to a terminal; and
Kim discloses that it was known to transmit a registration completion message indicating completion of the registration of the terminal (see paragraph [0089]), Kim does not disclose the transmission of a registration of the electronic device to a terminal
	Nonetheless, Lee discloses in paragraph [0029] that a terminal can receive a message indicating that the apparatus (electronic device) is registered. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to transmit a message regarding the registration of the electronic device to a terminal. The Examiner notes that transmission of the registration message to the user terminal will allow the user to  receive conformation about the registration status. As set forth in Kim, it was already disclosed that there was a need to inform the terminal about its registration status, and therefore, one of ordinary skill in the art would have found it obvious to include a message regarding the registration of the electronic device to a terminal. 
transmitting a registration completion message indicating completion of the registration of 
the electronic device to the proxy,
	Although Kim discloses that it was known to transmit a registration completion message indicating completion of the registration of the terminal (see paragraph [0089]), Kim does not disclose the transmission of a registration completion message of the electronic device to the proxy. 
	Nonetheless, Lee discloses in paragraph [0029] that a terminal can receive a message indicating that the apparatus (electronic device) is registered to a management server. As set forth in paragraph 
	Therefore, it would have been obvious at the time of the invention to indicate completion of the registration of the electronic device to the proxy.  As discussed above by receiving the registration message, the user will know that the process has been completed and that the target device is completely registered and thus the registration process was successful.  As set forth above, Kim already disclosed that there was a need to inform the terminal about its registration status, and therefore, one of ordinary skill in the art would have found it obvious to include a message regarding the registration of the electronic device to a terminal. 
	wherein the electronic device receives information for connection of a proxy from a terminal when the electronic device operates as a soft AP mode, and connects into the proxy using the information for connection, 
Kim does not specifically disclose where the electronic device receives information for connection of a proxy from a terminal when the electronic device operates as a soft AP mode. 
Nonetheless, Ha ‘081 also teaches the home appliance (electronic device) operating in a setting mode (i.e. software AP mode) as set forth in paragraph [0041]. See also claim 1 of Ha ‘081 which discloses the electronic device receives SSID information and user information for registration. See also paragraphs [0271-0273] where Ha ‘081 discloses the electronic device receiving information for connection of a proxy through the external terminal. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the electronic device to receive information for connection of a proxy from a terminal. The Examiner notes that both Kim and Ha ‘081 discloses that it was desired for the electronic device to receive information for connection of a proxy and therefore, one of ordinary skill in the art would have understood that there are multiple methods for sending information to the electronic device that will be needed for connection to the proxy (i.e. access point). Thus, using the teachings of Ha ‘081 would have been obvious and predictable to one of ordinary skill in the art. 
wherein the proxy receives the registration information of the electronic device from the electronic device, wherein the registration information of the electronic device includes information for account of the user registered in the server and information for the electronic device. 
Ha ‘081 discloses a terminal registering with a server. As set forth in paragraph [0039], by using an external terminal, user information including SSID information can be used to setup registration of a home appliance at the server. As disclosed in paragraph [0040] upon having the product registration method selected, the SSID and user information are received in the server. Ha ‘081 also teaches the home appliance (electronic device) operating in a setting mode (i.e. software AP mode) as set forth in paragraph [0041]. See also claim 1 of Ha ‘081 which discloses the electronic device receives SSID information and user information for registration. 
See also paragraph [0025] of Lee which discloses the apparatus (electronic device) sending registration information to the proxy (access point). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include information that was generated in a server for a terminal, as disclosed by Ha ‘081.  As disclosed by Ha ‘081 the information includes SSID information of an AP and user information used for registration (paragraph [0041]. The Examiner notes that Ha is also directed to having the electronic device receive the same type of information as set forth above.  As further disclosed by Ha ‘081 registration of the home appliance with the server allows for remote management (see paragraph [0035]) including remote control, remote diagnosis, firmware or software updated, and monitoring (see paragraph [0039]).  

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US Patent Pub. 2014/0218517 in view of Lee et al. US Patent Pub. 2014/0040444 and further in view of Cho et al. US Patent Pub. 2013/0086700.
Regarding claim 12:
The method of claim 11, further comprising: transmitting a request message for addition of a new user to the terminal;
Kim in view of Lee as set forth above, do not specifically disclose of adding a new user to a terminal. 
Nonetheless, Cho, like Kim and Lee is directed to the connection of home electronic device. In addition, as set forth in paragraph [0169] and figure 6, a new user can be added via the terminal. 
 transmitting an electronic device list managed by the terminal to a new terminal; 
See Figure 10 of Cho which shows a device list managed by the terminal an accessible to the second user. See also paragraph [0197]
receiving information on an electronic device selected by the new user from the new 
terminal; 
	See Figure 10 of Cho and paragraphs [0191-0199] which shows that the listed devices can be selected. 
sending, to the terminal, a user addition request to control and manage the electronic device selected by the new user; transmitting a unique code of the electronic device selected by the new 
user to the new terminal;
	As set forth in Fig. 13 of Cho and paragraphs [0208-0224].  As further set forth in paragraph [0180], each device includes and identity number. See also paragraph [0042]. 
receiving information for authentication of the new user from the new terminal; and
See paragraphs [0079 and 0102] of Cho.  The device management apparatus comprises a user profile acquirer and user profile analyzer to receive authentication of the new user and to verify the new user. See paragraphs [0072-0079]
transmitting the information for authentication of the new user to the proxy.
See paragraphs [0079 and 0102] of Cho.  The device management apparatus comprises a user profile acquirer and user profile analyzer to receive authentication of the new user and to verify the new user. See paragraphs [0072-0079]


Regarding claim 13:
The method of claim 11, further comprising:
receiving a user deauthentication request message from the new terminal; and transmitting the user deauthentication request message to the proxy.
See paragraph [0198] of Cho.  As set forth above, it would have been obvious at the time of the invention to allow users access to the home equipment for remote control. In addition, it was known to remove or de-authenticate a user that the primary user no longer wants to grant access to certain home equipment.  See also paragraph [0082-0084] which disclose of the desire to restrict/deauthenticate users from certain home equipment. 

Regarding claim 14:
The method of claim 11, further comprising: receiving a request for a user list of users using the electronic device from the terminal; transmitting the user list to the terminal;
See Figure 7 and paragraphs [0172-0175].  
receiving a request for deauthentication of a predetermined user among the users from the
terminal; and transmitting the request for the deauthentication of the predetermined user to the 
proxy.

	As set forth above, it would have been obvious to receive a user list of users and to remove/de-authenticate a predetermined user.  As explained by Cho, by de-authenticating certain users, the primary users can control which user is capable of remote controlling certain home appliances. This determination can be based on the type of appliance as disclosed in paragraph [0084] and how safe the appliance can be operated by that person. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 

For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that the term “when” constitutes a contingent type of limitation. See MPEP 2111.04(II). That is, the steps of the claim after the creation of the user account is contingent on the electronic device operating in a software AP mode. Thus, if the device does not operate in the software AP mode the remaining limitation need not be performed. 
        2  The examiner notes that the term “when” constitutes a contingent type of limitation. See MPEP 2111.04(II). That is, the steps of the claim is contingent on the electronic device operating in a software AP mode. Thus, if the device does not operate in the software AP mode the remaining limitation need not be performed.